Citation Nr: 0018166	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to July 21, 1986, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to April 15, 1989, 
for the grant of a total disability rating based on 
unemployability due to service-connected disabilities.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1968 and from November 1968 to September 1969.  This 
case came before the Board of Veterans' Appeals (Board) on 
appeal of a September 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

In his statements in support of the earlier effective issues 
on appeal, the veteran has alleged error in prior rating 
decisions but has not mentioned the June 1977 Board decision 
denying his appeal for service connection for psychiatric 
disability or the March 1988 Board decision denying his 
appeal for a total rating based on unemployability due to 
service-connected disabilities.  However, should the veteran 
believe that either decision was wrong, the attached VA Form 
4597 does provide notice of the procedure for filing a motion 
for reconsideration of a Board decision and notice of the 
procedure for filing a motion to revise a Board decision on 
the basis of clear and unmistakable error.       


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
psychiatric disability was denied in a Board decision of June 
1997.

2.  In a March 1980 letter, the RO informed the veteran that 
his February 1980 claim was considered a duplicate and that 
no further action would be taken since no evidence was 
submitted in support of the claim; the veteran did not file a 
notice of disagreement with this determination.

3.  In an unappealed decision of June 1980, the RO did not 
grant service connection for PTSD; the record before the RO 
in June 1980 included no claim for service connection for 
PTSD and no medical evidence showing that the veteran had 
been diagnosed with PTSD.

4.  In a rating decision of March 1987, service connection 
for PTSD was granted, effective July 21, 1986 on the basis 
that the veteran's claim was received on that date and 
entitlement to service connection for PTSD arose prior to 
that date; a notice of disagreement with this effective date 
was not filed within one year of notice of the March 1987 
decision.

5.  The evidence before the RO in March 1987 clearly 
demonstrated that the veteran's claim for service connection 
for PTSD was received on July 17, 1986. 

6.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities was denied in a Board 
decision of March 1988. 

7.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities was granted, effective 
April 15, 1989, in a rating decision of July 1991; a notice 
of disagreement with the assignment of this effective date 
was not received within one year of notice of the July 1991 
decision.

8.  The veteran's allegations of clear and unmistakable error 
in RO decisions which failed to grant service connection for 
PTSD and a total rating based on unemployability are general 
and relate to VA's duty to assist, inadequacy of 
representation, falsification of evidence, weighing of 
evidence and the veteran's incompetency and consequent 
inability to appeal the earlier RO decisions.


CONCLUSIONS OF LAW

1.  An effective date of July 17, 1986, but not earlier, for 
service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 5110, 7105 (West 1991); 38 C.F.R. § § 3.105(a), 3.400, 
20.302 (1999).

2.  An effective date earlier than April 15, 1989, for a 
total rating based on unemployability due to service-
connected disabilities is not warranted.  38 U.S.C.A. 
§§ 5110, 7105 (West 1991); 38 C.F.R. § § 3.105(a), 3.400, 
20.302 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date for Service Connection for PTSD 

The veteran's original claim for service connection for 
psychiatric disability was denied in a rating decision of 
October 1976.  The veteran appealed this decision, and the 
denial of service connection for psychiatric disability was 
affirmed in a June 1977 decision of the Board.  The RO and 
the Board determined that the veteran had a depressive 
neurosis which was not incurred in or aggravated by active 
duty.

In February 1980, the veteran requested that his claim for 
service connection for psychiatric disability be reopened 
based on the report of his VA hospitalization in January and 
February 1980.  The report of the veteran's VA 
hospitalization in January and February 1980 shows that he 
was treated for chronic undifferentiated schizophrenia with 
depression.  In a March 1980 letter, the RO informed the 
veteran that his February 1980 claim was considered a 
duplicate of an earlier claim and that no further action 
would be taken on this claim since no additional evidence had 
been submitted.  In an unappealed rating decision of June 
1980, the RO held that the VA hospital report related to a 
non service-connected disability and did not warrant a change 
in the evaluation assigned for the veteran's service-
connected malaria or his service-connected left leg 
disability.   

In a statement dated July 17, 1986, the veteran claimed 
entitlement to service connection for PTSD.  This claim is 
date stamped as received on July 18, 1986, by the Veterans 
Assistance Division at the VA Hospital in Indianapolis, 
Indiana.  A second date stamp on the claim indicates that it 
was received at the RO in Indianapolis, Indiana on July 21, 
1986.  

In a rating decision of March 1987, service connection for 
PTSD was granted, effective July 21, 1986, based on medical 
evidence dated in July 1986, as well as later medical 
evidence.  In this decision, the RO identified July 21, 1986, 
as the date of receipt of the veteran's claim.  In this same 
rating decision, the RO evaluated the veteran's PTSD as 30 
percent disabling.  Although the veteran perfected an appeal 
of the assignment of this 30 percent evaluation, he did 
within one year of notice of the decision file a notice of 
disagreement with the assignment of July 21, 1986, as the 
effective date for service connection.  

The veteran alleges that an earlier effective date for 
service connection for PTSD is warranted because the RO 
decisions in 1976 and 1980 were in error in failing to grant 
service connection for PTSD.  He has made general allegations 
which relate to VA's duty to assist, inadequacy of 
representation, falsification of evidence, weighing of 
evidence and his incompetency and consequent inability to 
appeal the earlier RO decisions.

The effective date of service connection based on a claim 
received more than one year after a veteran's discharge from 
service or based upon a claim reopened on the basis of new 
and material evidence is the later of the date of receipt of 
claim or the date entitlement arose.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

A rating decision becomes final if a notice of disagreement 
is not filed within one year of notice of the decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105(a).

In order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).  Moreover, the error must be one 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  A 
breach of the duty to assist cannot form a basis for a claim 
of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994).

With respect to the allegations of error in the October 1976 
rating decision, the Board notes that the veteran appealed 
the October 1976 rating decision and that decision was 
subsumed by the June 1977 Board decision affirming the denial 
of service connection for psychiatric disability.  See 
Carpenter v. West, 11 Vet. App. 140, 144 (1998); Duran v. 
Brown, 7 Vet. App. 216, 224 (1994).

With respect to the 1980 RO determinations, the Board notes 
that the veteran's allegations of error do not validly raise 
a claim of clear and unmistakable error.  Whether the veteran 
was competent to appeal the 1980 determinations does not 
relate to whether the RO determinations were in error.  In 
addition, there was no court order indicating that the 
veteran was incompetent, nor was there medical evidence of 
incompetency.  Moreover, the veteran was represented by a 
service organization at the time of the RO determinations in 
1980 and the service organization was properly notified of 
the RO's actions.  Whether the veteran was properly 
represented by the service organization is not relevant to 
whether the RO determinations were in error. 

The veteran's references to falsified evidence were not 
before the RO in 1980 and are so vague that the Board can 
only respond by pointing out that there is no indication that 
any of the evidence before the RO in 1980 was falsified.  As 
noted above, the failure to assist the veteran in the 
development of facts pertinent to a claim, such as the 
failure to provide a VA examination, cannot form the basis 
for a claim of clear and unmistakable error.

Moreover, the new medical evidence presented to the RO in 
1980, the report of the veteran's VA hospitalization in 
January and February 1980, relates to the veteran's treatment 
for schizophrenia.  The report includes no reference to PTSD.  
In addition, in his 1980 claim, the veteran made no reference 
to PTSD and there was no other medical evidence of record 
showing that the veteran had been diagnosed with PTSD.  

Therefore, the Board concludes that the RO did not commit 
clear and unmistakable error in 1980 in failing to grant 
service connection for PTSD.

The Board does find that the RO's March 1987 decision 
assigning an effective date of July 21, 1986, for the grant 
of service connection for PTSD was clearly and unmistakably 
erroneous.  In this regard, the Board notes that the RO 
applied the correct law in its March 1987 decision by 
granting service connection from the date of receipt of claim 
since the evidence showed that the veteran's entitlement to 
service connection for PTSD arose prior to the date of 
receipt of claim.  However, the RO failed to note the fact 
that the veteran's claim was received at the Veterans 
Assistance Division at the VA Hospital in Indianapolis, 
Indiana on July 17, 1986, four days prior to being received 
at the RO.  Therefore, the proper effective date of service 
connection for PTSD is July 17, 1986.  

Earlier Effective Date for a Total Rating based on 
Unemployability

The veteran alleges that he has been totally disabled 
primarily due to psychiatric disability since his discharge 
from service and that the evidence establishes that he has 
been totally disabled primarily due to service-connected 
psychiatric disability since 1980.  Therefore, he believes 
that an earlier effective date for the total rating based on 
unemployability is warranted.

According to a July 1990 VA Form 21-8940, the veteran has 
completed high school and has worked part-time as a 
carpenter.  He last worked full-time in 1981.  

In addition to PTSD, service connection is in effect for 
malaria, which has been evaluated as noncompensably disabling 
since January 1968, and for residuals of shell fragment 
wounds of the left thigh, leg, ankle, and arm, with retained 
foreign bodies in the soft tissues of the posterior arm and 
left thigh; this disability has been evaluated as 10 percent 
disabling since September 1969.

As noted previously, service connection for PTSD was granted 
in a rating decision of March 1987.  In that rating decision, 
the PTSD was evaluated as 30 percent disabling.  Entitlement 
to a total rating based on unemployability due to service-
connected disabilities was denied in a rating decision of 
September 1987.  The veteran appealed the March 1987 decision 
evaluating the disability as 30 percent disabling and the 
September 1987 rating decision denying a total rating.  His 
appeal with respect to both issues was denied by the Board in 
March 1988.  

In July 1988 the veteran was hospitalized in a VA facility 
for treatment of PTSD.  In a July 1988 rating decision, the 
RO denied an evaluation in excess of 30 percent for PTSD.  
Thereafter, additional evidence was received, including the 
report of a VA examination performed on April 15, 1989, and 
the RO entered a June 1989 rating decision, which also denied 
a rating in excess of 30 percent.  The veteran perfected an 
appeal with respect to this June 1989 rating decision.  

On September 12, 1989, the veteran filed a VA Form 21-527, in 
which he reported that he had not worked since August 1985.  
The RO thereafter requested the veteran to clarify whether he 
was claiming to be unemployable due to service-connected 
disabilities.  The veteran responded in January 1990 by 
filing a formal claim for a total rating based on 
unemployability due to service-connected disabilities.  This 
claim was denied in a rating decision of May 1990.  In this 
rating decision, the RO also granted an increased evaluation 
of 50 percent for PTSD, effective from April 15, 1989, the 
date of the VA psychiatric examination of the veteran.

In a March 1991 decision, the Board denied an evaluation in 
excess of 50 percent for PTSD.

In April 1991, the veteran was provided a statement of the 
case in response to his notice of disagreement with the May 
1990 rating decision denying a total rating based on 
unemployability.  Following the receipt of additional 
evidence, the RO entered a July 1991 rating decision granting 
a total rating based on unemployability from April 15, 1989, 
the effective date of the 50 percent evaluation for PTSD.  
The veteran did not submit a substantive appeal in response 
to the April 1991 statement of the case nor did he submit a 
notice of disagreement within one year of notice of the July 
1991 rating decision assigning an effective date of April 15, 
1989, for the total rating.  His claim for an earlier 
effective date for the total rating was not received until 
1996.

The effective date of increased disability compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, it is the 
later of the date of receipt of the claim or the date 
entitlement arose.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

The veteran apparently believes that the March 1987 rating 
decision denying a total rating based on unemployability was 
wrong.  However, the veteran appealed that decision and it 
was affirmed in the Board's decision of March 1988.  
Consequently, the March 1987 decision was subsumed by the 
Board's decision.  See Carpenter, supra; Duran, supra.

The veteran thereafter filed a claim for a total rating based 
on unemployability on September 12, 1989.  Although the 
veteran filed a timely notice of disagreement with the May 
1990 rating decision denying this claim, during the pendency 
of the appeal the RO granted a total rating based on 
unemployability in the rating decision of July 1991.  This 
apparently satisfied the veteran's appeal for a total rating 
since he did not submit a substantive appeal in response to 
the April 1991 statement of the case.  

Moreover, as noted above, a rating decision becomes final if 
a notice of disagreement is not received within one year of 
notice of the decision.  The veteran did not file a notice of 
disagreement within one year of notice of the July 1991 
rating decision granting the total rating from April 15, 
1989.  The veteran apparently believes that the July 1991 
rating decision was wrong, but he has not advanced a valid 
claim of clear and unmistakable error.  As noted above, in 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell, supra; Fugo, supra. 

It is not clear to the Board why the veteran believes that 
the July 1991 rating decision was wrong.  He apparently 
believes that the evidence demonstrates that he has been 
unemployable due to psychiatric disability since 1980.  
However, entitlement to service connection for PTSD did not 
become effective until 1986.  His arguments relate to the 
weighing of evidence.  He has not alleged that the RO erred 
in its determination of the date of receipt of the claim for 
a total rating nor has he alleged that he became unemployable 
during the one year preceding the date of receipt of the 
claim.        

Therefore, the Board concludes that the July 1991 rating 
decision was not clearly and unmistakably erroneous.  


ORDER

An effective date of July 17, 1986, but not earlier, for 
service connection for PTSD is granted.

An effective date earlier than April 15, 1989, for a total 
rating based on unemployability due to service-connected 
disabilities is denied. 




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 



